DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued Examination (RCE) filed on December 8, 2021 for application 16150893.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 has been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/08/2021 has been entered.


Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
In view of Applicant’s amendments to the claims and in view of the arguments, the rejections under 35 USC § 112 have been withdrawn.

35 USC § 103 Arguments
In response to Applicant’s arguments under 35 USC § 103, Applicant argues that McElhatten does not disclose “where different versions of the content vary in aspect ratio, size, language, compression, rating, version or length”.  Examiner respectfully disagrees as McElhatten discloses in Column 6 lines 24-30 creating “assets” in real time while processing received program materials which are not pre-staged by the content providers that contain asset metadata and may describe attributes that are inherent in the content of the asset, such as the rating, format, duration, size, or encoding method. Also, McElhatten in Column 13 lines 30-48 discloses a program reservation service where a user reserves programs such as those that are different in types, version or length (i.e.) live (i.e., in-progress) or played back (i.e., previously broadcast) television programs, movies, music videos, etc. and (2) service displays, e.g., product information, commercials, web pages, etc.
Applicant further argues that there is no indication that McElhatten discloses at least that the time sequence index is used to access both content streams (e.g., the stream for viewing and the stream that is viewed in a preview window, where different versions of the content vary in aspect ratio, size, language, compression, rating, version, or length). Examiner respectfully disagrees and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the stream for viewing and the stream that is viewed in a preview window) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, even though the independent claims recite “manage a relationship between a version of the content and the time sequence index, where multiple different versions of the content are accessed using the time sequence index, wherein different versions of the content vary in aspect ratio, size, language, compression, rating, version, or length”, however, only the first version of the content is selected and the processor only provides frames of the content from the first version of the content to the licensee and not the multiple different versions of the content.
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McElhatten et al. (US 7,174,126 B2) in view of Polumbus et al. (US 2011/0069230 A1) in further view of Logan et al (US 8,230,343 B2).
Regarding Claims 1, 19 and 20, McElhatten discloses an apparatus, comprising:               a processor; (Fig. 1 (109); Col. 5 lines 1-17) 
a memory; (Fig. 1 (111); Col. 7 lines 48-54)
computer executable instructions configured to cause the processor to provide content for a single title of content to a licensee (Col. 5 lines 18-41, Col. 6 lines 14-30) representation available through a time sequence  index, and where the content provided is based on a perpetual incremental license held by the licensee, and an Fig. 1; Col. 5 lines 1-60, Col. 6 lines 31-62, Col. 7 lines 5-11, Col. 13 line 30-46, Col. 13 line 66-Col. 14 line 44, Col. 17 lines 37-40).
a second computer executable instructions configured to cause the processor to select a first version of the content based, at least in part, on a condition associated with the licensee (Col. 6 lines 55-62, Col. 14 lines 16-44, Col. 17 lines 37-40, Col. 21 lines 21-34)
and a third computer executable instructions configured to cause the processor to provide frames of the content from the first version of the content to the licensee based at least in part, on the time sequence index (Col. 13 lines 30-46, Col. 14 lines 8-44)
wherein different versions of the content vary in aspect ratio, size, language, compression, rating, version, or length (Col. 6 lines 24-30, Col. 13 lines 30-48)
McElhatten does not disclose a first computer executable instructions configured to cause the processor [to manage a relationship between a version of the content and the time sequence index].
Polumbus however discloses a first computer executable instructions configured to cause the processor [to manage a relationship between a version of the content and the time sequence index] (¶0030-¶0032, ¶0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McElhatten to include to manage a ¶0003).
The combination of McElhatten and Polumbus does not disclose where multiple different versions of the content are accessed using the time sequence index.
Logan however discloses where multiple different versions of the content are accessed using the time sequence index (Col. 10 lines 20-64, Col. 11 lines 9-25, Col. 12 lines 4-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McElhatten and Polumbus to include where multiple different versions of the content are accessed using the time sequence index, as disclosed in Logan, in order to improve and provide a way so that viewers will get more information about content to help them navigate between programs and within a particular program such as using playlist metadata (see Logan Col. 3 lines 30-42).

Regarding Claim 2, Logan discloses wherein managing the relationship between the version of the content and a frame index includes correlating a frame in the version of the content to a frame in the frame index based on the time sequence index (Col. 10 lines 20-64, Col. 11 lines 9-25, Col. 12 lines 4-50).

Regarding Claim 3, McElhatten discloses wherein the second  computer executable instructions [[is]]are configured to cause the processor to select a second  (Col. 18 lines 5-45, Col. 18 lines 63-67, Col. 14 lines 16-44)

Regarding Claim 4, McElhatten discloses wherein the licensee is a person, a process, or a device, 2 and wherein the condition associated with the licensee concerns a device to be used to present the content or a bandwidth available for presenting the content (Col. 18 lines 5-24, Col. 18 lines 35-67, Col. 18 lines 15-17, Col. 27 lines 41-44, Col. 28 lines 3-6).

Regarding Claim 5, McElhatten discloses further comprising a fourth computer executable instructions configured to cause the processor to charge an incremental fee to the holder of the perpetual incremental license upon detecting that the licensee has accessed updated content (Fig. 16 i.e. 5735; Col. 18 lines 5-17, Col. 18 lines 35-67).

Regarding Claim 6, McElhatten discloses further comprising a fifth computer executable instructions configured to cause the processor to map the multiple different versions of content into a single master stream which represents the unified content representation, in which the master stream includes frame-level mappings to different first streams of frames associated with a single title of content using the multiple versions of content for the single title of content (Col. 5 lines 1-12, Col. 6 lines 31-39, Col. 7 lines 5-11, Col. 13 lines 29-35, Fig. 10; Col. 13 line30-46, Col. 13 line 66-Col. 14 line 30, Col. 14 line 16-44, Col. 18 lines 15-17).

Regarding Claim 7, McElhatten discloses wherein a frame comprises video data, audio data, and metadata, where the metadata includes a time sequence index value that maps between the frame and the master stream. (Fig. 10; Col. 13 lines 29-35, Col. 13 lines 46-65, Col. 13 line 66-Col. 14 line 6, Col. 14 lines 16-44, Fig. 21 lines 18-43).

Regarding Claim 8, Logan discloses comprising a sixth computer executable instructions configured to cause the processor to establish the mapping between the specific stream of frames and the master stream based, at least in part, on time sequence index values associated with the first stream and the master stream (Col. 10 lines 20-37, Col. 21 lines 6-14, Col. 21 lines 41-66, Col. 23 lines 25-55, Col. 24 lines 1-51).

Regarding Claim 9, Logan discloses wherein establishing the mapping between a first stream and the master stream comprises performing automated scene recognition or automated audio recognition to establish the time sequence index value for the frame (Col. 10 lines 20-37, Col. 21 lines 6-14, Col. 21 lines 41-66, Col. 23 lines 25-55, Col. 24 lines 1-51).

Regarding Claim 10, McElhatten discloses further comprising a seventh computer executable instructions configured to cause the processor to: add a  second stream of frames to the different  first streams of frames and Col. 13 lines 30-65, Col. 14 lines 1-44, Col. 16 lines 30-55, Col. 18 lines 5-23, Col. 23 lines 9-14, Col. 24 lines 18-25).

Regarding Claim 11, McElhatten discloses where a first stream of frames is based on the holder of the license, the licensee, explicit data in a request from a remote device, implicit data associated with the request, a device to which frames are to be provided, bandwidth available to provide frames, or a current audience to which frames are to be provided (Fig. 16 i.e. 5735; Col. 18 lines 5-67).

Regarding Claim 12, McElhatten discloses wherein a Col. 18 lines 5-45, Col. 18 lines 63-67, Col. 14 lines 16-44).

Regarding Claim 13, McElhatten discloses further comprising an eighth computer executable instructions configured to cause the processor to switch to providing frames from the second, different first streams (Col. 14 lines 8-50).

Regarding Claim 14, McElhatten discloses wherein the remote device is associated with a holder of the license to the master stream of frames for the single title of content, and the holder of the license is a person, a process, or a device (Col. 18 lines 5-24, Col. 18 lines 35-67).

Regarding Claim 15, McElhatten discloses wherein the single title is pre-rendered digital content (Col. 18 lines 15-17).

Regarding Claim 16, McElhatten discloses wherein the pre-rendered digital content is a movie, a song, an album, a podcast, or an electronic book (Col. 12 lines 59-63, Col. 13 lines 29-35, Col. 19 lines 35-37).

Regarding Claim 17, McElhatten discloses wherein access to the different first stream of frames is based on a future-proof license (Col. 14 lines 8-44, Col. 14 line 64-Col. 15 line 5, Col. 15 lines 18-36, Col. 16 lines 56-65).

Regarding Clam 18, McElhatten discloses wherein a frame comprises video data, audio data, and metadata, where the metadata comprises a value in the time sequence index (Col. 13 lines 29-35, Col. 13 lines 46-65, Col. 14 lines 16-44, Col. 13 lines 66-Col. 14 line 6, Fig. 10; Col. 21 lines 18-43).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685